Citation Nr: 1107019	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 16, 1979 to 
February 1, 1979 and from April 1979 to April 1983.  

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the Veteran requested a hearing in her 
January 2009 substantive appeal.  A Travel Board hearing was 
scheduled, and the RO sent the Veteran two letters notifying her 
of this in October 2010.  In November 2010, the Veteran submitted 
a written statement withdrawing her request for a Board hearing.  
There is no outstanding hearing request.  

The record also reflects that a motion to advance this case on 
the docket was filed on the Veteran's behalf by her 
representative in July 2010.  38 C.F.R. § 20.900(c) (2010).  
Although there may be sufficient cause to advance this appeal on 
the docket, the Board will dismiss this motion as moot in light 
of the favorable decision herein.  Providing a ruling on the 
motion at this point would delay a final decision and thus defeat 
the purpose of advancement on the docket.  


FINDINGS OF FACT

1.  The Veteran is service connected for the following 
disabilities: major depressive disorder, rated as 50 percent 
disabling; a lumbosacral spine disability, rated as 40 percent 
disabling; a right ankle disability, rated as 20 percent 
disabling; intervertebral disc syndrome of the left sciatic 
nerve, rated as 20 percent disabling; a left ankle disability, 
rated as 10 percent disabling; a right hip disability, rated as 
10 percent disabling; a left hip disability, rated as 10 percent 
disabling; a lumbosacral spine scar, rated as 10 percent 
disabling; and an iliac bone crest scar, rated as noncompensably 
disabling.  Her total evaluation for compensation purposes is 70 
percent, and she is in receipt of a total rating based on 
unemployability due to service-connected disabilities (TDIU).   

2.  The Veteran requires the assistance of another person in 
meeting her daily needs, as well as to protect herself from the 
hazards and dangers of her daily environment due to service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for SMC by reason of the need for regular aid 
and attendance of another person have been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2010).  

2.  The criteria for special monthly compensation based on 
housebound status are not met.  38 U.S.C.A. §§ 1114(s), 1502(b), 
5107 (West 2002); 38 C.F.R. § 3.350(i) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

Special monthly compensation (SMC) at the housebound rate is 
warranted when a Veteran has a single service-connected 
disability rated as 100 percent disabling and is permanently 
housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  
Housebound status is defined as being when the Veteran is 
substantially confined as a direct result of service-connected 
disabilities to her dwelling and the immediate premises, and it 
is reasonably certain the disability or disabilities and 
resultant confinement will continue throughout her lifetime.  Id.  

In the present case, the Veteran is service-connected for major 
depressive disorder, rated as 50 percent disabling; a lumbosacral 
spine disability, rated as 40 percent disabling; a postoperative 
right ankle with degenerative changes, rated as 20 percent 
disabling; intervertebral disc syndrome of the left sciatic 
nerve, rated as 20 percent disabling; left ankle pain with 
degenerative changes, rated as 10 percent disabling; right hip 
strain, rated as 10 percent disabling; left hip strain, rated as 
10 percent disabling; a lumbosacral spine scar, rated as 10 
percent disabling; and an iliac bone crest scar, rated as 
noncompensable.  Additionally, the Veteran has been in receipt of 
a total rating due to individual unemployability since October 
2000.  The Veteran is not in receipt of service connection for a 
disability rated as 100 percent disabling.  Therefore, inasmuch 
as she does not meet the first criterion for housebound status, 
her claim for SMC at a housebound rate must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    

Special monthly compensation benefits are also warranted, 
however, when a veteran, as a result of service-connected 
disability, is so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The 
criteria for establishing the need for aid and attendance are set 
forth in 38 C.F.R. § 3.352(a).  

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of the veteran to 
dress or undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability of 
veteran to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352(a).  It is not required that all 
of the disabling conditions enumerated in this paragraph be found 
to exist, nor is it necessary that there be a constant need for 
aid and attendance.  Id.  

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U.S. Court of Appeals for 
Veterans Claims has held that it is logical to infer that there 
is a threshold requirement that "at least one of the enumerated 
factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 
(1996).  

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the need 
for aid and attendance has been established.  In this respect, 
there is substantial evidence of record that the Veteran requires 
the aid and assistance of another due to her service-connected 
disabilities.  

In that regard, in the report of a February 2008 VA joints 
examination, the examiner stated that the Veteran has a gait 
which requires the use of an assistive device.  The examiner 
determined that, because of the reduced speed of the Veteran's 
gait, she would have a limited ability to protect herself from 
the hazards of the environment.  In addition, the examiner noted 
the Veteran's limited ability to get in and out of the bathtub to 
bathe herself.  

A March 2010 VA medical center (VAMC) treatment note shows that 
the Veteran was only able to walk three or four feet without some 
form of assistance due to back pain and weakness of her lower 
extremities.  A March 2010 VA examiner stated that the Veteran 
was unable to care for herself in that she could not cook or 
clean and needed help to change her clothes.  He also noted the 
Veteran had fecal and urinary incontinence and was only able to 
ambulate with an assistive device.  The examiner determined that 
the Veteran required aid and attendance.

In April 2010, a VA physician stated that the Veteran was very 
limited in what she could do for herself.  He noted that she 
could not bathe herself, drive, dress herself, do housework, 
cook, or perform other activities of self grooming.  In his 
opinion, the Veteran qualified for aid and attendance.  

In a May 2010 treatment note, a VA staff physician noted the 
Veteran had stress incontinence, which was stable, along with 
fecal incontinence, which he found was probably related to her 
lumbar disc disease.  A VAMC treatment note dated in June 2010 
shows that the Veteran could not sit for long periods or stand 
for more than one minute due to back pain.  She was able to 
ambulate only a very short distance with the use of a walker.  

During a June 2010 fee basis examination, the Veteran reported 
being limited to inside of her home 99 percent of the time.  The 
examination report indicates that the Veteran's physical 
disabilities impacted her major depressive disorder.  The Veteran 
stated that she feared embarrassing herself in public by falling 
or having an incontinence accident, which resulted in public 
avoidance and social withdrawal.  The Veteran also reported being 
unable to complete household tasks, such as cooking and cleaning, 
and that she was unable to drive.  The examiner stated that, 
while most of the Veteran's limitations were due to her back 
disabilities, the simple or light duties she could perform were 
sabotaged by her depression-related lack of energy, 
concentration, motivation, and psychomotor retardation.  He 
stated that the Veteran was intermittently unable to perform the 
activities of daily living because of physical limitations and 
emotional factors.  He stated that she was able to provide self-
care.  

Further VAMC treatment notes show that the Veteran required 
substantial assistance with ambulation, including a quad cane, a 
motorized scooter (the Veteran could not propel herself in a 
traditional wheelchair), and a ramp in order to ascend the two 
steps into her home.  There is also evidence that the Veteran has 
fallen in her home.    

The Veteran's daughter wrote a letter in January 2009 and stated 
that she lived next door to her mother and helped her do 
everything.  She stated that she did all of her mother's cooking, 
cleaning and household chores, along with helping her bathe and 
dress.  In addition, she noted that she helped to clean up after 
incontinence accidents.  

The Board is satisfied that this and other evidence of record 
demonstrates that the Veteran requires assistance with a number 
of her activities of daily living (e.g., dressing, bathing, 
ambulation) and that as a result of service-connected 
disabilities she requires care or assistance on a regular basis 
to protect herself from the hazards or dangers incident to her 
daily environment.  The Board finds the Veteran and her 
daughter's reports regarding the severity of her service-
connected disabilities to be credible.  

Upon careful review of the record, the Board concludes that the 
Veteran's service-connected disabilities have caused the need for 
the regular aid and attendance of another person.  The Board 
observes that the Veteran requires assistance with grooming, 
bathing, toileting and dressing.  The record shows she has a 
history of falling and requires assistive devices to ambulate.  
In essence, she requires the assistance of others to maintain her 
personal hygiene, prepare meals, and keep her safe from the 
hazards and dangers incident to her daily environment.  

In summary, the evidence establishes that the Veteran's service-
connected disabilities cause her to be so helpless as to require 
regular aid and attendance of another person.  Accordingly, the 
Board concludes that the criteria for the award of special 
monthly compensation benefits based on the need for regular aid 
and attendance have been met.  


ORDER

Entitlement to SMC based on housebound status is denied.  

Entitlement to SMC based on aid and attendance is granted.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


